Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 1 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 2 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 3 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 4 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 5 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 6 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 7 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 8 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                          Document     Page 9 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                         Document     Page 10 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                         Document     Page 11 of 12
Case 19-81371   Doc 7   Filed 06/06/19 Entered 06/06/19 12:24:23   Desc Main
                         Document     Page 12 of 12
